

115 S2353 IS: Iranian Leadership Asset Transparency Act
U.S. Senate
2018-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2353IN THE SENATE OF THE UNITED STATESJanuary 29, 2018Mr. Cotton (for himself and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of the Treasury to report on the estimated total assets under direct or
			 indirect control by certain senior Iranian leaders and other figures, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Iranian Leadership Asset Transparency Act. 2.FindingsCongress finds the following:
 (1)Iran is characterized by high levels of official and institutional corruption, and substantial involvement by Iran’s security forces, particularly the Islamic Revolutionary Guard Corps (in this Act referred to as the IRGC), in the economy.
 (2)Many members of Iran’s senior political and military leadership have acquired significant personal and institutional wealth by using their positions to secure control of significant portions of Iran’s national economy.
 (3)Sanctions relief provided through the Joint Comprehensive Plan of Action has resulted in the removal of many Iranian entities that are tied to governmental corruption from the list of entities sanctioned by the United States.
 (4)The Department of the Treasury in 2011 designated Iran’s financial sector as a jurisdiction of primary money laundering concern under section 5318A of title 31, United States Code, stating Treasury has for the first time identified the entire Iranian financial sector; including Iran’s Central Bank, private Iranian banks, and branches, and subsidiaries of Iranian banks operating outside of Iran as posing illicit finance risks for the global financial system..
 (5)Iran continues to be listed by the Financial Action Task Force (in this section referred to as FATF) among the high-risk and non-cooperative jurisdictions, jurisdictions that FATF perceives to be non-cooperative in the global fight against terrorist finance and money laundering.
 (6)Iran and North Korea are the only countries listed by the FATF as high-risk and non-cooperative jurisdictions against which countries that are members of FATF should take measures. (7)The Transparency International index of perceived public corruption ranks Iran 131st out of 176 countries surveyed.
 (8)The Department of State identified Iran as a major money-laundering country in its International Narcotics Control Strategy Report for 2016. (9)The Department of State currently identifies Iran, along with North Korea, Sudan, and Syria, as a state sponsor of terrorism, for having repeatedly provided support for acts of international terrorism.
 (10)The Department of State’s Country Reports on Terrorism for 2014, noted that Iran continued to sponsor terrorist groups around the world, principally through its Islamic Revolutionary Guard Corps–Qods Force (IRGC–QF). These groups included Lebanese Hizballah, several Iraqi Shia militant groups, Hamas, and Palestine Islamic Jihad. Iran, Hizballah, and other Shia militia continued to provide support to the Asad regime, dramatically bolstering its capabilities, prolonging the civil war in Syria, and worsening the human rights and refugee crisis there..
 (11)The Government of Iran’s tolerance of corruption and nepotism in business limits opportunities for foreign and domestic investment, particularly given the significant involvement of the IRGC in many sectors of Iran’s economy.
 (12)The IRGC and the leadership-controlled bonyads (foundations) control an estimated 1/3 of Iran’s total economy, including large portions of Iran’s telecommunications, construction, and airport and port operations. These operations give the IRGC and bonyads vast funds to support terrorist organizations such as Hezbollah and Hamas.
 (13)By gaining control of major economic sectors, the IRGC and bonyads have also served to further disadvantage the average citizen of Iran.
			3.Report relating to assets of Iranian leaders and senior political figures
 (a)In generalNot later than 270 days after the date of the enactment of this Act, and annually thereafter (or more frequently if the Secretary of the Treasury determines it appropriate based on new information received by the Secretary) for the following 2 years, the Secretary of the Treasury shall, in furtherance of the Secretary’s efforts to prevent the financing of terrorism, money laundering, and related illicit finance and to make financial institutions’ required compliance with sanctions more easily understood, submit to the appropriate congressional committees a report containing—
 (1)the estimated total funds or other assets held in accounts at United States and foreign financial institutions that are under direct or indirect control of each individual described in subsection (b) and a description of such funds or assets;
 (2)an identification of any equity interest such an individual has in an entity on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury or in any other entity with respect to which sanctions are imposed;
 (3)a description of how such funds or assets or equity interests were acquired, and how they have been used or employed;
 (4)a description of any new methods or techniques used to evade anti-money laundering and related laws, including recommendations to improve techniques to combat illicit uses of the United States financial system by individuals described in subsection (b);
 (5)recommendations for how United States economic sanctions against Iran may be revised to prevent the funds or other assets described in paragraph (1) from being used by individuals described in subsection (b) to contribute—
 (A)to the continued development, testing, and procurement of ballistic missile technology by Iran; and (B)to human rights abuses;
 (6)an assessment of the impact and effectiveness of United States economic sanctions programs against Iran;
 (7)a description of how the Department of the Treasury assesses the impact and effectiveness of United States economic sanctions programs against Iran; and
 (8)recommendations for improving the ability of the Department of the Treasury to rapidly and effectively develop, implement, and enforce additional economic sanctions against Iran if so ordered by the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or any other provision of law.
 (b)Individuals describedThe individuals described in this subsection are the following: (1)The Supreme Leader of Iran.
 (2)The President of Iran. (3)Members of the Council of Guardians.
 (4)Members of the Expediency Council. (5)The Minister of Intelligence and Security.
 (6)The Commander and the Deputy Commander of the IRGC. (7)The Commander and the Deputy Commander of the IRGC Ground Forces.
 (8)The Commander and the Deputy Commander of the IRGC Aerospace Force. (9)The Commander and the Deputy Commander of the IRGC Navy.
 (10)The Commander of the Basij-e-Mostaz’afin. (11)The Commander of the Qods Force.
 (12)The Commander in Chief of the Police Force. (13)The head of the IRGC Joint Staff.
 (14)The Commander of the IRGC Intelligence. (15)The head of the IRGC Imam Hussein University.
 (16)The Supreme Leader’s Representative at the IRGC. (17)The Chief Executive Officer and the Chairman of the IRGC Cooperative Foundation.
 (18)The Commander of the Khatam-al-Anbia Construction Head Quarter. (19)The Chief Executive Officer of the Basij Cooperative Foundation.
 (20)The head of the Political Bureau of the IRGC. (21)The head of the Atomic Energy Organization of Iran.
				(c)Form of report; public availability
 (1)FormEach report required by subsection (a) shall be submitted in unclassified form but may contain a classified annex.
 (2)Public availabilityThe unclassified portion of a report required by subsection (a) shall be made available to the public and posted on a publicly available Internet website of the Department of the Treasury—
 (A)in English, Farsi, Arabic, and Azeri; and (B)in precompressed, easily downloadable versions that are made available in all appropriate formats.
 (d)Sources of informationIn preparing a report required by subsection (a), the Secretary of the Treasury may use any credible publication, database, web-based resource, public information compiled by any government agency, and any information collected or compiled by a nongovernmental organization or other entity provided to or made available to the Secretary, that the Secretary finds credible.
 (e)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives; and
 (B)the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate.
 (2)FundsThe term funds means— (A)cash;
 (B)equity; (C)any other intangible asset the value of which is derived from a contractual claim, including bank deposits, bonds, stocks, a security (as defined in section 2(a) of the Securities Act of 1933 (15 U.S.C. 77b(a))), or a security or an equity security (as defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))); and
 (D)any other asset that the Secretary determines appropriate. 4.Sense of CongressIt is the sense of Congress that, in preparing the reports required by section 3, the Secretary of the Treasury should consider acquiring information from sources that—
 (1)collect and, if necessary, translate high-veracity, official records; or (2)provide search and analysis tools that enable law enforcement agencies to have new insights into commercial and financial relationships.